Title: To Benjamin Franklin from Lafayette, 12 September 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


In the present letter Lafayette confirms that Vergennes secretly sent Gérard de Rayneval to England for a meeting with Shelburne. Jay had heard this news on September 9, the day he and Oswald were forging a compromise about the language of Oswald’s commission. Suspecting that the purpose of Rayneval’s mission was to arrange a peace with France at America’s expense, Jay immediately asked Benjamin Vaughan to go to Shelburne’s estate at Bowood and argue the American case, even instructing him to hint broadly at the possibility of a separate peace. Vaughan dashed off a note to Shelburne asking him not to make any decisions about France until he received further word. He entrusted the note to Elkanah Watson, Jr., who was leaving that day for England carrying a passport from Franklin. Vaughan wrote Shelburne a longer letter on September 11, alerting him to his own imminent departure, warning him of the Americans’ concern about Rayneval’s agenda, and again asking him to delay making any arrangements with Rayneval. Vaughan also warned that unless the language of Oswald’s commission were changed, the negotiations would fail.
Jay did not tell Franklin about his conference with Vaughan because, as he later explained to Livingston, he knew that Franklin did not share his suspicions about Vergennes. This is not to say, however, that Franklin was ignorant of Vaughan’s mission. The ostensible reason for Vaughan’s trip was personal (his wife was pregnant) and the Franklin household gave him a list of items to procure in England. More to the point, Franklin reversed his decision about granting Elkanah Watson a passport because, according to Watson, he knew the merchant would carry to Shelburne Vaughan’s urgent message. Vaughan must have let Franklin know that he intended to call on Shelburne, if only to underscore the necessity of revising Oswald’s commission. It is difficult to believe that Vaughan was capable of keeping secrets from a man he so idolized, and whose approval he so keenly sought. If Franklin ever knew that Jay had given Vaughan specific instructions designed to counteract Rayneval’s perceived mischief, however, he certainly never let on to Jay.
 
Dear Sir
Paris September the 12h 1782
Inclosed I Have the Honor to send You a Letter that Relates to our Continental Stores, and When I am able to Get the Account of them You Have Seemed to Desire, I will immediately Communicate it to Your Excellency— I fear the Army is in want, and of Course Am Particularly interested in their safe and speedy Departure—if You Approuve of it, I will wait Upon M. de Castries, and from Him know Every Particular About the Convoy.
By a Very Good Information, tho Not Ministerial, I Have found that Mr. Reyneval Has Been truly intended to Go, or perhaps is Gone, in which I Confess I Have Been Mistaken— Having at once Put two Questions to Count de Vergennes it Appears He Answered But one of them, But Had I sooner Received Your Letter I Would Have Been More Pointed in My Enquiries with that Minister.

Upon Recollection, I Cannot Help thinking Mr. jay Had some Notion of My knowing Mr. Rayneval’s Departure, and Having with You some Reserve about it which it was But Proper to Return— When I thought of it, it Made me smile, and As it was the 11th september I Might Have spoke to Him pretty Much the same way As Scipio did to the Romans Upon a Mistaken Notion of theirs.
Be pleased, My Good friend, to Let Me know How You do, and Accept the tender Assurances of the High Respect and Warm Attachement I Have the Honor to Be With Your obedient hbe sert and devoted friend
Lafayette
 
Notation: Mr. La Fayette
